This opinion is subject to administrative correction before final disposition.




                                  Before
                      FULTON, CRISFIELD, and GEIS,
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                           Jason L. YUKNIS
                          Seaman (E-3), U.S. Navy
                                Appellant

                               No. 201900022

                            Decided: 27 June 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Captain Warren A. Record, JAGC, USN. Sentence ad-
   judged 19 October 2018 by a special court-martial convened at Naval
   Air Station Pensacola, Florida consisting of a military judge sitting
   alone. Sentence approved by the convening authority: reduction to E-
   1, forfeiture of $1,000.00 pay per month for 7 months, confinement for
   7 months, 1 and a bad-conduct discharge.
   For Appellant: Captain W. Scott Laragy, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The Convening Authority suspended all forfeitures and the confinement in ex-
cess of 6 months pursuant to a pretrial agreement.
                   United States v. Yuknis, No. 201900022


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
However, we note that the court-martial order (CMO) does not accurately re-
flect the dates of appellant’s absence without authority in any of the three
specifications of Charge I. Although we find no prejudice from these scrive-
ner’s errors, apparently caused by a lack of proper attention to detail in the
post-trial processing, the appellant is entitled to have court-martial records
that correctly reflect the content of his proceeding. United States v. Crumpley,
49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998). Accordingly, we order correction
of records in this case to accurately reflect the specifications of Charge I.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2